DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JANICE JOHN,
                                Appellant,

                                    v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK
 AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS,
     INC., ASSET-BACKED CERTIFICATES, SERIES 2005-1,
                         Appellee.

                              No. 4D19-1080

                              [March 5, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502014CA006810XXXXMB.

   Taylor M. Claudon, Kendrick Almaguer and Michael Vater of The
Ticktin Law Group, Deerfield Beach, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.